Claimant appeals. He was injured by falling from a wall when its top crumbled. Claimant had completed his day’s work, and the gate to the street was locked; he was proceeding to another exit, but saw boys trespassing in his employer’s orchard. In chasing the boys he got on the wall, which crumbled. Claimant’s occupation was that of gardener and caretaker. Decision reversed, • and matter remitted for an award with costs against the State Industrial Board. ' Hill, P. J., McNamee, Bliss and Heffernan, JJ., concur; Crapser, J., dissents, and *757votes to affirm the decision, on the ground that the route used by the claimant was not the one furnished by the employer. The specified method of travel had been established, which he understood and failed to use. (McMahon v. Mack, Inc., 220 App. Div. 375.)